IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT

                                       __________________

                                        Summary Calendar
                                          No. 99-31126
                                       __________________


RUSSELL J. DEVILLIER,

                                                                                    Plaintiff-Appellant,

                                                versus


KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                                                                   Defendant-Appellee.

                         -------------------------------------------------------
                          Appeal from the United States District Court
                               for the Western District of Louisiana
                                       USDC No. 98-CV-979
                         -------------------------------------------------------
                                             July 14, 2000

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

       Russell J. Devillier appeals the dismissal of his complaint seeking reversal of the Social

Security Commissioner’s denial of disability benefits. We AFFIRM.

       We accord the Commissioner’s decision deference, and our review is limited to determining

whether the Commissioner’s decision is supported by substantial evidence and whether the

Commissioner applied the proper legal standards. See Anthony v. Sullivan, 954 F.2d 289, 292 (5th

Cir. 1992).

       Although the sleep disorder of which Devillier complains is supported by objective medical

evidence, the Administrative Law Judge (“ALJ”) determined that there was no evidence

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
demonstrating that Devillier would be unable to work at least one day per week as a result of the

sleep disorder. Devillier points to two affidavits that he provided to the Appeals Council in which

he avers that he would miss one day of work per week because of his difficulty sleeping. However,

those affidavits set forth no objective evidence; they merely state conclusional allegations.        There

was no objective medical evidence to support Devillier’s contention that he would miss work at least

one day a week. The Commissioner was entitled to reject Devillier’s subjective and conclusional

statements. See, e.g., Wren v. Sullivan, 925 F.2d 123, 129 (5th Cir. 1991) (substantial evidence

supported ALJ’s determination that pain was not disabling where objective medical evidence did not

support claim, despite subjective complaints of pain). Accordingly, Devillier did not meet his burden

of showing that his sleep disorder prevents him from performing any of the jobs that the VE

determined he could perform.

        With respect to Devillier’s claim that the ALJ should have ordered a consultative evaluation,

we note that Devillier did not properly raise this argument in his initial memorandum to the magistrate

judge, nor does he cite to any facts or legal authority on appeal which might show that the ALJ

abused its discretion in failing to order such an evaluation. See Wren, 925 F.2d at 126 (decision to

order a consultative evaluation is within the discretion of the ALJ). Accordingly, we do not address

this claim. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (stating that

this court will not allow a party to raise an issue for the first time on appeal), cert. denied, -- U.S. –-,

120 S. Ct. 982 (2000); Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (failure to brief an issue

adequately constitutes abandonment of the claim).

        AFFIRMED.